17 So. 3d 910 (2009)
Patrick J. SCANLON, Sr., Appellant,
v.
TG INVESTMENTS, LLC and Liberty Mutual Insurance Company, Appellees.
Case No. 1D08-1700.
District Court of Appeal of Florida, First District.
September 25, 2009.
Kenneth B. Schwartz, West Palm Beach, for Appellant.
Shannon Davis-Pina of McConnaughhay, Duffy, Coonrod, Pope & Weaver, P.A., Ft. Lauderdale, for Appellee Liberty Mutual Insurance Co.
F. Ronald Mastriana of Mastriana & Christiansen, P.A., Ft. Lauderdale, for Appellee TG Investments, LLC.
PER CURIAM.
Claimant seeks reversal of a summary final order entered in favor of his employer, TG Investments, LLC, and argues genuine issues of material fact exist which preclude summary disposition. We agree, and reverse. See Thomas v. Eckerd Drugs, 987 So. 2d 1262 (Fla. 1st DCA 2008) (explaining summary judgment standard utilized in reviewing JCC's summary final order); see also Spears v. Albertson's, Inc., 848 So. 2d 1176 (Fla. 1st DCA 2003) (explaining standards for summary judgment); Thomas v. Washington Gas Light Co., 448 U.S. 261, 100 S. Ct. 2647, 65 L. Ed. 2d 757 (1980) (holding Full Faith and Credit Clause should not be construed to preclude successive workers' compensation awards in different states).
HAWKES, C.J., BENTON, J., and HANKINSON, JAMES C, Associate Judge, concur.